DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 22, 30, 35, and 38 are objected to because of the following informalities: 
In claim 22, the acronym “MR” (second paragraph) should be defined upon its usage.
In claim 22, the term “projected biopsy core region” (5 lines before the last) should be amended to recite “projected taken biopsy core region” in order to provide clear antecedent basis for the claim terminology. 
In claim 30, the term “projected biopsy core region” should be amended to recite “projected taken biopsy core region” in order to provide clear antecedent basis for the claim terminology. 
In claim 35, the term “3D images” should be amended to recite “3D space images” in order to provide clear antecedent basis for the claim terminology. 
In claim 38, the acronym “MR” (line 5) should be defined upon its usage.
In claim 38, the term “projected biopsy core region” (5 lines before the last) should be amended to recite “projected taken biopsy core region” in order to provide clear antecedent basis for the claim terminology. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 - 24, 26 - 27, and 29 - 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 22 recites “a biopsy needle including a biopsy needle tip that, when fired, shoots forward to obtain a tissue sample from a biopsy core region that is offset from the biopsy needle tip by a fixed distance.” 
	Applicant discloses in the “Description of Related Art” section of the instant specification ([0002], as published) that “[m]ost biopsy guns have a spring-loaded 
	The specification does not disclose that the tip shoots forward to obtain a tissue sample. In contrast, the tissue sample location is offset from the tip by a fixed distance and, in the related art, a spring-loaded mechanism shoots forward to obtain the tissue sample ([0002]).
Claim 22 is therefore found to present new matter.

Claim 22 recites “controlling the display device to display a guideline between the depiction of the biopsy needle tip and the target.” Claims 33 and 38 recite similar features. All other claims require the features of claims 22, 33, or 38.
Applicant’s specification discloses displaying a projected biopsy guideline 334 ([0031], as published and fig. 4; [0042] and fig. 5; “projected guideline is generated in the image to indicate a path for the instrument in a subject,” [0046] and block 404 of fig 8). 	
However, the specification is not specific to the guideline being “between the depiction of the biopsy needle tip and the target.” In contrast, the specification explains that the guideline is generated and deviation of the needle from the guideline is detected, for example, as in fig. 4 which depicts guideline 334 and needle 332 (see [0041]), wherein the guideline is clearly not ‘between the biopsy needle tip and the target.’ In particular, the projected guideline is generated in block 404, and the needle is subsequently advanced or aimed by a user to attempt to follow the guideline ([0046] and blocks 404 - 406 of fig. 8). Consequently, whether or not the guideline coincides 
Claims 22, 33, and 38 are therefore found to present new matter.

Claim 30 recites “in response to the sudden increase in length, taking the projected biopsy core region as the actually taken biopsy core region.” 
Applicant’s specification states:
In block 214, the needle firing can be automatically detected … by looking for the sudden increase of the needle length…[i]f the system detects that the biopsy core is actually away from target but not covering it, a warning signal may be displayed on a screen or a warning sound may be played. Then, the user will have a chance to check the biopsy and redo it if the user determines that is necessary. ([0040], as published and fig. 2).

	The specification therefore discloses automatically detecting firing of the biopsy needle based on a sudden increase in length of the biopsy needle in the ultrasound images, but does not suggest that the biopsy is taken “in response to the sudden increase in length,” as recited in claim 30. In contrast, the sudden increase in length indicates that the biopsy sample has already been taken and the system may provide a warning if the core was not covering the target so that “the user will have a chance to check the biopsy and redo it” ([0040]).
Claim 30 is therefore found to present new matter.

Claim 33 is new and recites a “feedback method for guiding an instrument having a tip that, when fired, shoots one of a needle, a catheter, a probe, an endoscope, a robot, an electrode, and a balloon device forward into an area of interest that is offset from the tip by a fixed distance” (preamble). Claims 34 - 37 require all of the limitations of claim 33. 
	Applicant discloses in the “Description of Related Art” section of the instant specification ([0002], as published) that “[m]ost biopsy guns have a spring-loaded mechanism that, when fired, shoots forward to obtain a tissue sample from a location that is offset from a needle tip by a fixed distance.”
	The specification does not disclose that the tip “when fired, shoots one of a needle, a catheter, a probe, an endoscope, a robot, an electrode, and a balloon device forward into an area of interest that is offset from the tip by a fixed distance.” In contrast, the tissue sample location is offset from the tip by a fixed distance and, in the related art, a spring-loaded mechanism shoots forward to obtain the tissue sample ([0002]).
	Further, applicant’s specification states in [0031] that “instrument 102 may include a fired biopsy needle, other needles, a catheter, a guidewire, a probe, an endoscope, a robot, an electrode, a balloon device or other medical component, etc.” 
	However, although the specification states that the instrument may include “other needles, a catheter, a guidewire, a probe, an endoscope, a robot, an electrode, a balloon device or other medical component, etc.,” the disclosure does not suggest that such other additional objects are ‘shot,’ as recited in claim 33. In contrast, the only object that the specification suggests that may be ‘shot forward into an area of interest 
	As a further consideration, claim 33 requires that the tip, shoots one of EACH of “a needle, a catheter, a probe, an endoscope, a robot, an electrode, and a balloon device.” The specification does not disclose ‘shooting’ and of a catheter, a probe, an endoscope, a robot, an electrode, or a balloon device - and therefore clearly does not disclose ‘shooting’ all of them.
	Claim 33 is therefore found to present new matter. 

Claim 38 is new and recites “a biopsy needle including a biopsy needle tip and that, when fired, shoots forward to obtain a tissue sample from a biopsy core region that is offset from a biopsy needle tip by a fixed distance.” 
	Applicant discloses in the “Description of Related Art” section of the instant specification ([0002], as published) that “[m]ost biopsy guns have a spring-loaded mechanism that, when fired, shoots forward to obtain a tissue sample from a location that is offset from a needle tip by a fixed distance.”
	The specification does not disclose that the biopsy needle shoots forward to obtain a tissue sample. In contrast, the tissue sample location is offset from the tip of the biopsy needle by a fixed distance and, in the related art, a spring-loaded mechanism shoots forward to obtain the tissue sample ([0002]).
Claim 38 is therefore found to present new matter.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 - 24, 26 - 27, and 29 - 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Claim 22 is indefinite because it is unclear how a biopsy needle tip, when fired, may “[shoot] forward to obtain a tissue sample from a biopsy core region that is offset from the biopsy needle tip by a fixed distance.” As explained in the written description rejections above, the disclosure does not suggest that the tip shoots forward to obtain a tissue sample. In contrast, the disclosure explains that the tissue sample location is offset from the tip by a fixed distance and, in the related art, a spring-loaded mechanism shoots forward to obtain the tissue sample. Those of ordinary skill in the art would not understand the metes and bounds of the claimed invention. For the purposes of examination, any portion of a biopsy needle that shoots forward to obtain a tissue sample as recited will be interpreted as meeting the claim. 
Claim 24 is indefinite because it is unclear how tracking the biopsy needle may be “for registering the higher resolution image to the patient,” rather than for registering the biopsy needle location. 
Claim 24 is indefinite because there is insufficient antecedent basis for “the higher resolution image.” 
Claim 30 is indefinite because it is unclear how the projected biopsy core region is taken “in response to the sudden increase in length.” As explained in the written description rejections above, the disclosure does not suggest that taking the biopsy core region is a response to the sudden increase in length, but instead suggests that the sudden increase in length indicates that the biopsy sample has already been taken and the system may provide a warning if the core was not covering the target so that “the user will have a chance to check the biopsy and redo it” ([0040]). Those of ordinary skill in the art would not understand the metes and bounds of the claimed invention. 
Claim 33 is indefinite because it is unclear how “a tip,” may “when fired,” shoot “one of a needle, a catheter, a probe, an endoscope, a robot, an electrode, and a balloon device forward into an area of interest that is offset from the tip by a fixed distance,” as recited in the claim’s preamble. As explained in the written description rejections above, the disclosure does not suggest ‘shooting’ the claimed objects. Those of ordinary skill in the art would not understand how or why a tip may shoot one of each of “a needle, a catheter, a probe, an endoscope, a robot, an electrode, and a balloon device forward into an area of interest that is offset from the tip by a fixed distance,” and would therefore not understand the metes and bounds of the invention. For the purposes of examination, any portion of an instrument that shoots forward will be interpreted as meeting the limitation.
Claim 33 is indefinite because there is insufficient antecedent basis for “the depiction of the tip” in the 6th paragraph.
Claim 38 is indefinite because it is unclear how the biopsy needle may shoot forward to obtain a tissue sample as recited. As explained in the written description rejections above, the disclosure does not suggest that the biopsy needle shoots forward to obtain a tissue sample. In contrast, the disclosure explains that the tissue sample location is offset from the tip by a fixed distance and, in the related art, a spring-loaded mechanism shoots forward to obtain the tissue sample. Those of ordinary skill in the art would not understand the metes and bounds of the claimed invention. For the purposes of examination, any portion of a biopsy needle that shoots forward to obtain a tissue sample as recited will be interpreted as meeting the claim.
Claim 38 is indefinite because there is unclear antecedent basis for “a biopsy needle tip” in line 3. For the purposes of examination, the limitation will be interpreted as referring “[[a]] the biopsy needle tip.”
Claim 39 is indefinite because there is unclear antecedent basis for “a biopsy needle.” It is unclear if this needle is required in addition to the one recited in claim 39 or if this is a typographical error that repeats a previously recited limitation. For the purposes of examination, the claim will be interpreted as comprising a typographical error that repeats a previously recited limitation.
Claim 40 is indefinite because there is unclear antecedent basis for “the image” in line 5. It is unclear which image is being referred to. 
Claim 40 is indefinite because it is unclear how tracking the biopsy needle may be “for registering the image to the patient,” rather than for registering the biopsy needle location. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22 - 24, 27, 29 - 40, and 42 - 43 are rejected under 35 U.S.C. 103 as being unpatentable over Downey et al. (US 2009/0093715, hereinafter “Downey”) in view of Okamura et al. (US 2009/0204000, of record, hereinafter “Okamura”), Kruecker et al. (US 2013/0289393, hereinafter “Kruecker”), and Kumar et al. (US 2013/0116548, of record, hereinafter “Kumar”).
Regarding claim 22, Downey shows a feedback method for guiding a biopsy needle including a biopsy needle tip, the method comprising with a processor (computer 124, [0057] - [0058] and fig. 4): 
identifying a target to be biopsied in an MR image of an area of interest of a patient (“biopsy planning module 168 selects a biopsy plan based on … 3D images of other modalities,” [0062]; obtaining supplementary volume data, [0067] and step 210 of fig. 6; MRI/MRS image, [0090]; nodules/suspicious regions identified using all the images, [0100]; biopsy target is selected in the 3D MMP image, [0101] and step 252 of fig. 9),
	generating a series of real-time ultrasound images of the area of interest (scanning the prostate in real-time with a standard 2D curved array transducer, [0101]),
	mapping the real-time ultrasound images to the MR image (3D image registration module 156 registers images with one another, [0061];  [0091]; 2D US image is updated in real-time and displayed in the 3D MMP image for viewing, [0101]),
	controlling a display device to display the area of interest of the MR image including the identified target to be biopsied (display of biopsy target locations, [0096]; 3D display of all relevant information with superimposed planned needle trajectory before needle insertion, [0097]; [0100]),
(needle segmentation module 164 is used to segment the needle and its tip in real-time and display the result, [0103]; [0104]),
	controlling the display device to display a depiction of the biopsy needle and the biopsy needle tip and update a location of the depiction of the biopsy needle and the biopsy needle tip on the display device in real time (segment the needle and its tip in real-time and display the result, [0103]),
	controlling the display device to display a guideline to the target (planned needle trajectory overlaid atop the US images on the display, [0062]), 
	providing visual feedback indicative of a location of the projected biopsy core region relative to the target (planned needle trajectory overlaid atop the US images on the display and actual needle trajectory viewed in relation to the planned needle trajectory, [0062]),
	determining an actually taken biopsy core region when the biopsy needle is fired (after the needle is fired, the location of the tissue sampling is automatically found, [0102]), and
	controlling the display to display the actually taken biopsy core region and the target (location of the tissue sampling is automatically found, recorded and displayed in the 3D MMP image, [0102]).
Those of ordinary skill in the art would understand that Downey’s biopsy needle, when fired, causes a portion to shoot forward to obtain a tissue sample from a core region that is offset from the biopsy needle tip by a fixed distance. For example, applicant admits in the “Description of Related Art” section of the instant specification ([0102]), Downey does not discuss automatically detecting firing of the biopsy needle. Moreover, although Downey’s guideline is displayed to guide the biopsy needle to the target, Downey is not specific to displaying the guideline “between” the depiction of the biopsy needle tip and the target. 
	Okamura discloses an ultrasonic diagnostic apparatus. Okamura teaches a biopsy needle that, when fired, causes a portion to shoot forward to obtain a tissue sample from a core region that is offset from the biopsy needle tip by a fixed distance
 (“[w]hen the gun button is pressed, the inner needle 24 protrudes … to extract a tissue … protruding amount … is set to a predetermined amount,” [0061]). Okamura also teaches controlling the display device to display a depiction of a projected taken biopsy core region offset from the tip of the biopsy needle by the fixed distance (“tissue at the affected area 26 expected to be extracted is displayed as an image 28,” [0064] - [0065] and figs. 7A - 7D).
Kruecker discloses needle deployment detection in image-guided biopsy. Kruecker teaches automatically detecting firing of a biopsy needle (automatic deployment detection, [0006]; image based needle deployment detection detects biopsy needle deployment, [0028]; needle deployment is detected by finding a sudden frame appearance change, [0032]).
	Kumar discloses prostate biopsy techniques. Kumar teaches displaying a guideline (line 120 from the tip of needle 130 to the surface 53, [0065] and fig. 12)) such that the guideline (line 120) is between a depiction of a biopsy needle tip (tip of needle 130) and a target (sampled biopsy site 102).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Downey’s invention to have the biopsy needle, when fired, cause a portion to shoot forward to obtain a tissue sample from a core region that is offset from the biopsy needle tip by a fixed distance, as taught by Okamura, in order to effectively acquire tissue samples by using conventional medical devices that are admitted by applicant to be well-known in the art ([0002] of the published instant specification). 
	It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Downey’s invention to include controlling the display device to display a depiction of a projected taken biopsy core region offset from the tip of the biopsy needle by the fixed distance, as taught by Okamura, in order to predict a portion to be extracted just by seeing the display device prior to the extraction of the tissue of the extracted portion, to thereby reliably extract the desired tissue, as discussed by Okamura ([0013]). 	
	Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Downey and Okamura to include automatically detecting firing of the biopsy needle, as ([0005]). For example, such modification would help ensure that Downey’s image of the needle in the lesion that is recorded immediately after the needle is fired (Downey: [0102]) is reliably recorded upon detected deployment of the biopsy needle. 
	In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Downey, Okamura, and Kruecker to include displaying the guideline “between” the depiction of the biopsy needle tip and the target, as taught by Kumar, in order to help the user easily appreciate a relative distance and orientation between the needle tip and the target by simple visual inspection of the image. 
	Regarding the limitation in claim 22 reciting “determining an actually taken biopsy core region offset from the tip of the biopsy needle by the fixed distance when the biopsy needle is fired,” examiner notes that in the combined invention of the prior art, Downey’s determined actually taken biopsy core region (Downey: [0102]) would be “offset from the tip of the biopsy needle by the fixed distance.”
	The combined invention of the prior art is interpreted as meeting the claim as best understood in light of the clarity deficiencies of the claim, as discussed in the indefiniteness rejections above.

	Regarding claim 23, the combined invention of Downey, Okamura, Kruecker, and Kumar discloses the method of claim 22 substantially as noted above. Downey further shows a display device (display 128, [0057] and fig. 4) and processor (computer 124, [0057] - [0058] and fig. 4). In the combined invention of the prior art, the processor is configured to perform the method. 

Regarding claim 24, the combined invention of Downey, Okamura, Kruecker, and Kumar discloses the claimed invention substantially as noted above. Downey further shows a biopsy needle (needle 116, [0057] and fig. 4) and a tracking system configured to track the biopsy needle (needle tracking module 172, [0058] and fig. 4). The tracking system is at least physically capable of being “for registering the higher resolution image to the patient,” and therefore meets this intended use recitation.
Downey is not specific to the tracking system being electromagnetic. 
Kruecker teaches a tracking system that is electromagnetic (electro-magnetically tracking using a spatial tracking device mounted on a biopsy needle, [0046]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Downey and Okamura to have the tracking system be electromagnetic, as taught by Kruecker, in order to combine detection methods to thereby improve the detection performance over using any single method or technique, as suggested by Kruecker ([0037]).

Regarding claim 27, the combined invention of Downey, Okamura, Kruecker, and Kumar discloses the claimed invention substantially as noted above. Downey further shows determining whether the actually taken biopsy core region successfully biopsied the target, if the actually taken biopsy core region did not biopsy the target, (“If the targeted lesion was not sampled the procedure is repeated. This process is repeated until all suspicious regions and any other regions of the prostate as identified in the 3D MMP image are biopsied and the biopsy locations are recorded,” [0105]).

Regarding claims 29 - 30, the combined invention of Downey, Okamura, Kruecker, and Kumar discloses the claimed invention substantially as noted above. Downey further shows taking a projected biopsy core region as the actually taken biopsy core region as the biopsy needle is fired ([0102]).
Downey fails to show that the firing of the biopsy needle is determined by a sudden increase in a length of the biopsy needle in the ultrasound images.
Kruecker suggests that the firing of the biopsy needle is determined by a sudden increase in a length of the biopsy needle in the ultrasound images (after filtering the US images using the needle detection filter, needle deployment is detected by finding a sudden frame appearance change, [0032]. Note that a sudden increase in length would result in a sudden frame appearance change).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Downey and Okamura to have the firing of the biopsy needle be determined by a sudden increase in a length of the biopsy needle in the ultrasound images, as suggested by Kruecker, in order to facilitate creating an accurate record of location and time of a biopsy associated with each deployment, as suggested by Kruecker ([0005]). For (Downey: [0102]) is reliably recorded upon detected deployment of the biopsy needle. 
	The combined invention of the prior art is interpreted as meeting claim 30 as best understood in light of the clarity deficiencies of the claim, as discussed in the indefiniteness rejections above.

Regarding claim 31, the combined invention of Downey, Okamura, Kruecker, and Kumar discloses the claimed invention substantially as noted above. Downey further shows that the target is in a prostate (“needle 116 is used to extract biopsy cores from the prostate of a patient,” [0057]).

Regarding claim 32, the combined invention of Downey, Okamura, Kruecker, and Kumar discloses the method of claim 22 substantially as noted above. Downey further shows a processor (computer 124 is a personal computer having a processor that executes software for performing 3D image acquisition, reconstruction and display, [0058] and fig. 4). In the combined invention of the prior art, the processor is configured to perform the method, which includes or at least renders obvious a non-transitory computer-readable storage medium that stores program code executed by the processor. 

Regarding claim 33, Downey shows a feedback method for guiding a biopsy needle including a biopsy needle tip, the method comprising with a processor (computer 124, [0057] - [0058] and fig. 4): 
generating a series of real time images of the area of interest (scanning the prostate in real-time with a standard 2D curved array transducer, [0101]),
controlling a display device to display the series of real time images (display of biopsy target locations, [0096]; 3D display of all relevant information with superimposed planned needle trajectory before needle insertion, [0097]; [0100]), fused with 3D space images (3D image registration module 156 registers images with one another, [0061];  [0091]; 2D US image is updated in real-time and displayed in the 3D MMP image for viewing, [0101]), the area of interest including an identified target (“biopsy planning module 168 selects a biopsy plan based on … 3D images of other modalities,” [0062]; obtaining supplementary volume data, [0067] and step 210 of fig. 6; MRI/MRS image, [0090]; nodules/suspicious regions identified using all the images, [0100]; biopsy target is selected in the 3D MMP image, [0101] and step 252 of fig. 9),
detecting locations of the instrument in the real time images (needle segmentation module 164 is used to segment the needle and its tip in real-time and display the result, [0103]; [0104]),
controlling the display device to display a depiction of the instrument, and update a location of the depiction of the instrument on the display device in real (segment the needle and its tip in real-time and display the result, [0103]),
controlling the display device to display a guideline to the target (planned needle trajectory overlaid atop the US images on the display, [0062]),
providing visual feedback indicative of a location of a projected region relative to the target (planned needle trajectory overlaid atop the US images on the display and actual needle trajectory viewed in relation to the planned needle trajectory, [0062]),
determining an actual location in the projected region when the instrument is fired (after the needle is fired, the location of the tissue sampling is automatically found, [0102]),
controlling the display to display the actual location of the projected region and the target (location of the tissue sampling is automatically found, recorded and displayed in the 3D MMP image, [0102]).
Those of ordinary skill in the art would understand that Downey’s biopsy needle, when fired, causes a portion to shoot forward to obtain a tissue sample from a core region that is offset from the biopsy needle tip by a fixed distance. For example, applicant admits in the “Description of Related Art” section of the instant specification ([0002], as published) that “[m]ost biopsy guns have a spring-loaded mechanism that, when fired, shoots forward to obtain a tissue sample from a location that is offset from a needle tip by a fixed distance.” However, Downey does not explicitly discuss this well-understood feature of biopsy needles. Further, Downey fails to show controlling the display device to display a depiction of a projected region offset from the tip of the tip by ([0102]), Downey does not discuss automatically detecting firing of the instrument. Moreover, although Downey’s guideline is displayed to guide the biopsy needle to the target, Downey is not specific to displaying the guideline “between” the depiction of the tip and the target. 
	Okamura discloses an ultrasonic diagnostic apparatus. Okamura teaches a biopsy needle that, when fired, causes a portion to shoot forward to obtain a tissue sample from a core region that is offset from the biopsy needle tip by a fixed distance
 (“[w]hen the gun button is pressed, the inner needle 24 protrudes … to extract a tissue … protruding amount … is set to a predetermined amount,” [0061]). Okamura also teaches controlling the display device to display a depiction of a projected region offset from the tip by the fixed distance (“tissue at the affected area 26 expected to be extracted is displayed as an image 28,” [0064] - [0065] and figs. 7A - 7D).
Kruecker discloses needle deployment detection in image-guided biopsy. Kruecker teaches automatically detecting firing of an instrument (automatic deployment detection, [0006]; image based needle deployment detection detects biopsy needle deployment, [0028]; needle deployment is detected by finding a sudden frame appearance change, [0032]).
	Kumar discloses prostate biopsy techniques. Kumar teaches displaying a guideline (line 120 from the tip of needle 130 to the surface 53, [0065] and fig. 12)) such that the guideline (line 120) is between a depiction of a tip (tip of needle 130) and a target (sampled biopsy site 102).

	It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Downey’s invention to include controlling the display device to display a depiction of a projected region offset from the tip by the fixed distance, as taught by Okamura, in order to predict a portion to be extracted just by seeing the display device prior to the extraction of the tissue of the extracted portion, to thereby reliably extract the desired tissue, as discussed by Okamura ([0013]). 	
	Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Downey and Okamura to include automatically detecting firing of the instrument, as taught by Kruecker, in order to facilitate creating an accurate record of location and time of a biopsy associated with each deployment, as suggested by Kruecker ([0005]). For example, such modification would help ensure that Downey’s image of the needle in the lesion that is recorded immediately after the needle is fired (Downey: [0102]) is reliably recorded upon detected deployment of the biopsy needle. 

	Regarding the limitation in claim 33 reciting “determining an actual location in the projected region offset from the tip by the fixed distance when the instrument is fired,” examiner notes that in the combined invention of the prior art, Downey’s determined actually taken biopsy core region (Downey: [0102]) would be “offset from the tip of the biopsy needle by the fixed distance.”
	The combined invention of the prior art is interpreted as meeting the claim as best understood in light of the clarity deficiencies of the claim, as discussed in the indefiniteness rejections above.

	Regarding claim 34, the combined invention of Downey, Okamura, Kruecker, and Kumar discloses the method of claim 33 substantially as noted above. Downey further shows a processor (computer 124, [0057] - [0058] and fig. 4). In the combined invention of the prior art, the processor is configured to perform the method. 

	Regarding claim 35, the combined invention of Downey, Okamura, Kruecker, and Kumar discloses the method of claim 33 substantially as noted above. Downey further shows that the 3D images are magnetic resonance images (MRI/MRS image, [0090]) and the real time images are ultrasound images (scanning the prostate in real-time with a standard 2D curved array transducer, [0101]).

	Regarding claim 36, the combined invention of Downey, Okamura, Kruecker, and Kumar discloses the method of claim 33 substantially as noted above. Downey further shows the instrument is a biopsy gun that fires a biopsy needle and the method further includes firing the biopsy needle to take a biopsy core at the location in the area of interest (biopsy needle insertion is performed, with guidance from the system 20 and tissue is sampled, [0066] and step 250 of fig. 6). 

Regarding claim 37, the combined invention of Downey, Okamura, Kruecker, and Kumar discloses the method of claim 33 substantially as noted above. Downey further shows a processor (computer 124 is a personal computer having a processor that executes software for performing 3D image acquisition, reconstruction and display, [0058] and fig. 4). In the combined invention of the prior art, the processor is configured to perform the method, which includes or at least renders obvious a non-transitory computer-readable storage medium that stores program code executed by the processor. 

Regarding claim 38, Downey shows a feedback method for guiding a biopsy needle including a biopsy needle tip, the method comprising with a processor (computer 124, [0057] - [0058] and fig. 4): 
(“biopsy planning module 168 selects a biopsy plan based on … 3D images of other modalities,” [0062]; obtaining supplementary volume data, [0067] and step 210 of fig. 6; MRI/MRS image, [0090]; display of biopsy target locations, [0096]; 3D display of all relevant information with superimposed planned needle trajectory before needle insertion, [0097]; nodules/suspicious regions identified using all the images, [0100]; biopsy target is selected in the 3D MMP image, [0101] and step 252 of fig. 9) and to which a series of real time images are mapped (3D image registration module 156 registers images with one another, [0061];  [0091]; scanning the prostate in real-time with a standard 2D curved array transducer, [0101]; 2D US image is updated in real-time and displayed in the 3D MMP image for viewing, [0101]),
detecting locations of the biopsy needle including the biopsy needle tip in the real time images (needle segmentation module 164 is used to segment the needle and its tip in real-time and display the result, [0103]; [0104]),
controlling the display device to display a depiction of the biopsy needle and the biopsy needle tip and update a location of the depiction of the biopsy needle on the display device in real time (segment the needle and its tip in real-time and display the result, [0103]),
	controlling the display device to display a guideline to the target (planned needle trajectory overlaid atop the US images on the display, [0062]), 
(planned needle trajectory overlaid atop the US images on the display and actual needle trajectory viewed in relation to the planned needle trajectory, [0062]),
	determining an actually taken biopsy core region when the biopsy needle is fired (after the needle is fired, the location of the tissue sampling is automatically found, [0102]), and
	controlling the display to display the actually taken biopsy core region and the target (location of the tissue sampling is automatically found, recorded and displayed in the 3D MMP image, [0102]).
Those of ordinary skill in the art would understand that Downey’s biopsy needle, when fired, causes a portion to shoot forward to obtain a tissue sample from a core region that is offset from the biopsy needle tip by a fixed distance. For example, applicant admits in the “Description of Related Art” section of the instant specification ([0002], as published) that “[m]ost biopsy guns have a spring-loaded mechanism that, when fired, shoots forward to obtain a tissue sample from a location that is offset from a needle tip by a fixed distance.” However, Downey does not explicitly discuss this well-understood feature of biopsy needles. Further, Downey fails to show controlling the display device to display a depiction of a projected taken biopsy core region offset from the tip of the biopsy needle by the fixed distance. In addition, although Downey explains that the image of the needle in the lesion is recorded immediately after the needle is fired ([0102]), Downey does not discuss automatically detecting firing of the biopsy needle. Moreover, although Downey’s guideline is displayed to guide the biopsy needle 
	Okamura discloses an ultrasonic diagnostic apparatus. Okamura teaches a biopsy needle that, when fired, causes a portion to shoot forward to obtain a tissue sample from a core region that is offset from the biopsy needle tip by a fixed distance
 (“[w]hen the gun button is pressed, the inner needle 24 protrudes … to extract a tissue … protruding amount … is set to a predetermined amount,” [0061]). Okamura also teaches controlling the display device to display a depiction of a projected taken biopsy core region offset from the tip of the biopsy needle by the fixed distance (“tissue at the affected area 26 expected to be extracted is displayed as an image 28,” [0064] - [0065] and figs. 7A - 7D).
Kruecker discloses needle deployment detection in image-guided biopsy. Kruecker teaches automatically detecting firing of a biopsy needle (automatic deployment detection, [0006]; image based needle deployment detection detects biopsy needle deployment, [0028]; needle deployment is detected by finding a sudden frame appearance change, [0032]).
	Kumar discloses prostate biopsy techniques. Kumar teaches displaying a guideline (line 120 from the tip of needle 130 to the surface 53, [0065] and fig. 12)) such that the guideline (line 120) is between a depiction of a biopsy needle tip (tip of needle 130) and a target (sampled biopsy site 102).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Downey’s invention to have the biopsy needle, when fired, cause a portion to shoot forward to obtain a tissue sample 
	It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Downey’s invention to include controlling the display device to display a depiction of a projected taken biopsy core region offset from the tip of the biopsy needle by the fixed distance, as taught by Okamura, in order to predict a portion to be extracted just by seeing the display device prior to the extraction of the tissue of the extracted portion, to thereby reliably extract the desired tissue, as discussed by Okamura ([0013]). 	
	Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Downey and Okamura to include automatically detecting firing of the biopsy needle, as taught by Kruecker, in order to facilitate creating an accurate record of location and time of a biopsy associated with each deployment, as suggested by Kruecker ([0005]). For example, such modification would help ensure that Downey’s image of the needle in the lesion that is recorded immediately after the needle is fired (Downey: [0102]) is reliably recorded upon detected deployment of the biopsy needle. 
	In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Downey, Okamura, and Kruecker to include displaying the guideline “between” the depiction of the biopsy needle tip and the target, as taught by Kumar, in 
	Regarding the limitation in claim 38 reciting “determining an actually taken biopsy core region offset from the tip of the biopsy needle by the fixed distance when the biopsy needle is fired,” examiner notes that in the combined invention of the prior art, Downey’s determined actually taken biopsy core region (Downey: [0102]) would be “offset from the tip of the biopsy needle by the fixed distance.”
	The combined invention of the prior art is interpreted as meeting the claim as best understood in light of the clarity deficiencies of the claim, as discussed in the indefiniteness rejections above.

	Regarding claim 39, the combined invention of Downey, Okamura, Kruecker, and Kumar discloses the method of claim 38 substantially as noted above. Downey further shows a biopsy needle (needle 116, [0057] and fig. 4), a display device (display 128, [0057] and fig. 4) and processor (computer 124, [0057] - [0058] and fig. 4). In the combined invention of the prior art, the processor is configured to perform the method. 

Regarding claim 40, the combined invention of Downey, Okamura, Kruecker, and Kumar discloses the claimed invention substantially as noted above. Downey further shows a biopsy needle (needle 116, [0057] and fig. 4) and a tracking system configured to track the biopsy needle (needle tracking module 172, [0058] and fig. 4). 
Downey is not specific to the tracking system being electromagnetic. 
Kruecker teaches a tracking system that is electromagnetic (electro-magnetically tracking using a spatial tracking device mounted on a biopsy needle, [0046]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Downey and Okamura to have the tracking system be electromagnetic, as taught by Kruecker, in order to combine detection methods to thereby improve the detection performance over using any single method or technique, as suggested by Kruecker ([0037]).

Regarding claim 42, the combined invention of Downey, Okamura, Kruecker, and Kumar discloses the claimed invention substantially as noted above. Downey further shows if the actually taken biopsy core region did not biopsy the target, repositioning the biopsy needle, and firing the biopsy needle again to take another biopsy core (“If the targeted lesion was not sampled the procedure is repeated. This process is repeated until all suspicious regions and any other regions of the prostate as identified in the 3D MMP image are biopsied and the biopsy locations are recorded,” [0105]).

Regarding claim 43, the combined invention of Downey, Okamura, Kruecker, and Kumar discloses the method of claim 38 substantially as noted above. Downey (computer 124 is a personal computer having a processor that executes software for performing 3D image acquisition, reconstruction and display, [0058] and fig. 4). In the combined invention of the prior art, the processor is configured to perform the method, which includes or at least renders obvious a non-transitory computer-readable storage medium that stores program code executed by the processor. 

Claims 26 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Downey, Okamura, Kruecker, and Kumar as applied to claims 22 and 38 above, and further in view of Guo et al. (US 2012/0209107, hereinafter “Guo”) and Qiu et al. ("Needle segmentation using 3D Hough transform in 3D TRUS guided prostate transperineal therapy." Medical Physics, 2013; 40(4): 042902-1-042902-13, hereinafter “Qiu”). 
Regarding claims 26 and 41, the combined invention of Downey, Okamura, Kruecker, and Kumar discloses the claimed invention substantially as noted above. 	 
Downey fails to show that detecting the locations of the biopsy needle including the biopsy needle tip includes: needle-shape filtering of the ultrasound images; detecting edges in the ultrasound images; morphologically processing the detected edges; Hough transforming based on line detection to generate a composite needle score; and labeling the needle tip based on the composite needle score.
Guo discloses enhancing needle visualization in ultrasound imaging. Guo teaches needle-shape filtering of ultrasound images ([0007] - [0008]; [0013]; [0015]; edge enhancement step 204 applies edge enhancement filtering to the needle frame… the needle is enhanced while other tissue signals and artifacts are suppressed, [0042]; needle is filtered by an anisotropic filter in a filter step 1000, [0050] and fig. 10), and detecting edges in the ultrasound images (detecting image edge, [0013]; image edge detection is performed in a detection step 1002, [0050] and fig. 10).
Qiu discloses needle segmentation using 3D Hough transform in 3D TRUS guided prostate transperineal therapy. Qiu teaches morphologically processing detected edges (“mathematical morphology closing operation with a disk-shaped structuring element is first used to skip small breaks caused by noise in the image,” pg. 042902-6, section entitled “II.B.2. Needle tip determination”), Hough transforming (“3D Hough transform based needle segmentation method is applied,” pg.  042902-1, “Methods” portion of abstract) based on line detection (refer to section “11.A. 3D Hough Transform” in spanning pgs. 042902-1  through 042902-2 for a discussion of how Hough transforms are based on line detection) to generate a composite needle score (“intensity probability distribution,” pg.  042902-1, “Methods” portion of abstract; probabilities of the needle voxel, pg. 042902-6, section entitled “II.B.2. Needle tip determination”), and labeling the needle tip based on the composite needle score (“position of the needle endpoint,” pg. 042902-1, “Methods” portion of abstract; needle endpoint, pg. 042902-6, section entitled “II.B.2. Needle tip determination”; tip localization, pg. 042902-10, section entitled “III.F. In vivo experimental results). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Downey, ([0042]).
It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Downey, Okamura, Kruecker, Kumar, and Guo to include morphologically processing the detected edges, Hough transforming based on line detection to generate a composite needle score, and labeling the needle tip based on the composite needle score, as taught by Qiu, in order to employ a needle segmentation algorithm that is accurate, robust, and suitable for 3D TRUS guided prostate transperineal therapy, as suggested by Qiu (pg. 042902-1, “Conclusions” portion of abstract).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793